



AMENDMENT AND PARENT JOINDER TO CREDIT AGREEMENT


This AMENDMENT AND PARENT JOINDER TO CREDIT AGREEMENT (this "Agreement"), is
entered into as of January 17, 2018, by and among LIBERTY OILFIELD SERVICES
HOLDINGS LLC, a Delaware limited liability company ("Original Parent"). LIBERTY
OILFIELD SERVICES LLC, a Delaware limited liability company ("Liberty"), LOS
ACQUISITION CO I LLC, a Delaware limited liability company ("LOS", and together
with Liberty, each a "Borrower" and individually and collectively, jointly and
severally, the "Borrowers"), LIBERTY OILFIELD SERVICES INC., a Delaware
corporation ("Ultimate Parent"), LIBERTY OILFIELD SERVICES NEW HOLDCO LLC, a
Delaware limited liability company ("New Parent"; and together with Ultimate
Parent, collectively, the "Joinder Parties", and each, individually, a "Joinder
Party"), the undersigned Lenders (as defined below), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association ("Wells Fargo"), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Agent").
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, dated as of September 19,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the "Credit Agreement"), by and among the lenders identified on the
signature pages thereto (each of such lenders, together with its successor and
permitted assigns, a "Lender"), Agent, Wells Fargo, JPMorgan Chase Bank, N.A., a
national banking association ("Chase"), and Citibank, N.A., a national banking
association ("Citibank"), as joint lead arrangers, Wells Fargo, as book runner,
Chase and Citibank, as syndication agents, Original Parent and the Borrowers,
the Lender Group has agreed to make or issue Loans, Letters of Credit and other
certain financial accommodations thereunder;
WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;
WHEREAS, each Joinder Party is required to become a party to the Credit
Agreement by, among other things, executing and delivering this Agreement to
Agent and the Lenders;
WHEREAS, each Joinder Party has determined that the execution, delivery and
performance of this Agreement and each other documents, instruments and
agreements executed in connection herewith (collectively, the "Joinder
Documents") will directly benefit, and are within the corporate or limited
liability company, as applicable, purposes and in the best interests of, such
Joinder Party, by virtue of the Loans and other financial accommodations made
available to the Borrowers from time to time pursuant to the terms and
conditions of the Credit Agreement; and
WHEREAS, the parties to the Credit Agreement desire to amend the Credit
Agreement in certain respects as more particularly set forth herein.





--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:
1.Joinder of Joinder Parties to the Credit Agreement. By its execution of this
Agreement, each Joinder Party hereby (a) acknowledges, agrees and confirms that
from and after the date of this Agreement it shall be a party to the Credit
Agreement as a "Parent" and shall have all of the obligations of a "Parent"
thereunder as if such Joinder Party had executed the Credit Agreement and (b)
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions, conditions, covenants, agreements and obligations set forth
in the Credit Agreement applicable to such Joinder Party. Each Joinder Party
hereby agrees that (i) after giving effect to Section 2 of this Agreement, each
reference to "Parent" in the Credit Agreement and the other Loan Documents shall
mean Ultimate Parent and New Parent, individually and collectively, and (ii)
each reference to "Ultimate Parent" in the Credit Agreement and the other Loan
Documents shall mean Ultimate Parent. Each Joinder Party acknowledges that it
has received a copy of the Credit Agreement and the other Loan Documents and
that it has read and understands the terms thereof.
2.    Amendments to Credit Agreement. In reliance on the representations and
warranties set forth in Section 4 below, the Credit Agreement is hereby amended
as follows:
(a)    Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of "Parent" set forth therein as follows:
"Parent" means Liberty Holdings; provided, in the event that Liberty Holdings is
dissolved into New Holdco in connection with the Qualifying IPO, "Parent" shall
mean, individually and collectively, Ultimate Parent and New Holdco.
(b)    Section 4.1(d) of the Credit Agreement is hereby amended by amending and
restating the second sentence thereof in its entirety as follows:
Except as set forth on Schedule 4.1(d) to this Agreement, no Loan Party is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its Equity Interests or any security convertible
into or exchangeable for any of its Equity Interests.
3.    Updated Schedules. Attached as Exhibit A hereto are updated copies of each
of Schedules A-2, 4.1(d), 4.6(b) and 4.25 to the Credit Agreement (the "Closing
Date Credit Agreement Schedules") revised to include all information required to
be provided therein and necessary to make the representations and warranties in
the Credit Agreement true, correct and complete in all material respects as a
result of the effectiveness of this Agreement. Schedules 4.1(b) and Schedule
4.1(c) to the Credit Agreement (the "Post-Close Credit Agreement Schedules") are
revised as of the Updated Credit Agreement Schedule Date (as defined below) to
include all information required to be provided therein and necessary to make
the representations and warranties in the Credit Agreement true, correct and
complete in all material respects as of the Updated Credit Agreement Schedule
Date as a result of the effectiveness of this Agreement. Each such Schedule
shall be attached to the Credit Agreement, and on and after the date hereof, all
references in any Loan


-2-

--------------------------------------------------------------------------------





Document to any such Schedule to the Credit Agreement shall mean such Schedule
as so amended; provided, that any use of the term "as of the date hereof", "as
of the Closing Date" or any term of similar import, in any provision of the
Credit Agreement with respect to such Schedule, shall be deemed to refer to the
date of this Agreement with respect to the Closing Date Credit Agreement
Schedules and the Updated Credit Agreement Schedule Date with respect to the
Post-Close Credit Agreement Schedules.
4.    Representations and Warranties of Joinder Parties. Each Joinder Party
hereby represents and warrants to Agent for the benefit of the Lender Group and
the Bank Product Providers as follows:
(a)    it (i) is duly organized and existing and in good standing under the laws
of the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Joinder Documents
and to carry out the transactions contemplated by the Joinder Documents and each
of the other Loan Documents to which it is a party (including, without
limitation, after giving effect to this Agreement, the Credit Agreement);
(b)    the execution and delivery of the Joinder Documents, and the performance
by it of the Joinder Documents and each other Loan Document to which such
Joinder Party is a party (including, without limitation, after giving effect to
this Agreement, the Credit Agreement), (i) have been duly authorized by all
necessary action on the part of such Joinder Party and (ii) do not and will not
(A) violate any material provision of federal, state, or local law or regulation
applicable to such Joinder Party or its Subsidiaries, the Governing Documents of
such Joinder Party or its Subsidiaries, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Joinder Party or its
Subsidiaries, (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material agreement of such
Joinder Party or its Subsidiaries where any such conflict, breach or default
could individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (C) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of such Joinder Party, other than
Permitted Liens, (D) require any approval of such Joinder Party's
interestholders or any approval or consent of any Person under any material
agreement of such Joinder Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect, or (E) require any registration with, consent, or approval of,
or notice to or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect;
(c)    the Joinder Documents and each other Loan Document to which such Joinder
Party is a party (including, without limitation, after giving effect to this
Agreement, the Credit Agreement) is the legally valid and binding obligation of
such Joinder Party, enforceable against such Joinder Party in accordance with
its respective terms, except as enforcement may be limited


-3-

--------------------------------------------------------------------------------





by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors' rights generally;
and
(d)    upon consummation of the Qualifying IPO on the date hereof and after
giving effect to Section 2 and Section 3 hereof, the representations and
warranties contained in Section 4 of the Credit Agreement are true, correct and
complete in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of this Agreement (except to the extent that such representations and warranties
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date); provided, that, notwithstanding the
foregoing, the representations and warranties set forth in the Credit Agreement
that make reference to Schedule 4.1(b) and Schedule 4.1(c) are instead made (and
shall be deemed to have been automatically made on such date without taking of
any further action) on the Updated Credit Agreement Schedule Date rather than on
the date hereof.
5.    Additional Requirements. Concurrent with the execution and delivery of
this Agreement, Agent and the Lenders shall have received fully executed copies
of each of the documents, instruments and agreements set forth on the closing
checklist attached hereto as Exhibit B, each in form and substance reasonably
satisfactory to Agent and the Required Lenders and such other agreements,
instruments, approvals or other documents requested by the Agent or the Required
Lenders prior to the date hereof in order to effect the intent that each of the
Joinder Parties shall become bound by all of the terms, covenants and agreements
contained in each other Loan Document to which such Joinder Party is to become a
party, including, without limitation, the Credit Agreement.
6.    Delivery of Post-Close Credit Agreement Schedules. Each of the parties
hereto hereby covenant and agree that within five (5) Business Days following
the date hereof (or such later date as Agent may agree in its sole discretion),
the Loan Parties shall deliver the Post-Close Credit Agreement Schedules
reflecting the updated ownership percentages of the Loan Parties, as determined
pursuant to that certain Master Reorganization Agreement dated as of January 11,
2018, and all other information required to be listed on such Schedules under
the Credit Agreement, in each case, as of the date hereof. The date that the
Loan Parties deliver such Post-Close Credit Agreement Schedules and Agent or its
counsel confirms the acceptance of such Post-Close Credit Agreement Schedules
shall be the "Updated Credit Agreement Schedule Date". On the Updated Credit
Agreement Schedule Date, the Post-Close Credit Agreement Schedules shall be
attached to Exhibit A of this Agreement and shall become part of this Agreement
as if delivered on the date hereof. Any failure by the Loan Parties to comply
with this Section 6 within the time period set forth herein (as may be extended
by Agent in its sole discretion) shall constitute an immediate Event of Default
under the Credit Agreement.
7.    Further Assurances. At any time upon the reasonable request of Agent or
the Required Lenders, each Joinder Party shall promptly execute and deliver to
Agent or the Required Lenders such Additional Documents as Agent or the Required
Lenders shall reasonably request


-4-

--------------------------------------------------------------------------------





pursuant to the Credit Agreement and the other Loan Documents, in each case in
form and substance reasonably satisfactory to Agent and the Required Lenders..
8.    Notices. Notices to the Joinder Parties shall be given in the manner set
forth for the Loan Parties in Section 11 of the Credit Agreement.
9.    Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.
10.    Binding Effect. This Agreement shall be binding upon each Joinder Party,
and the other Loan Parties and shall inure to the benefit of the Agent and the
Lenders, together with their respective successors and permitted assigns.
11.    Effect on Loan Documents.
(a)    The terms and provisions set forth in this Agreement shall modify and
supersede all inconsistent terms and provisions of the Credit Agreement and
shall not be deemed to be a consent to the modification of any other term or
condition of the Credit Agreement. Except as expressly modified and superseded
by this Agreement, the terms and provisions of the Credit Agreement and each of
the other Loan Documents are ratified and confirmed and shall continue in full
force and effect.
(b)    For the avoidance of doubt each Joinder Party shall continue to be a
Guarantor and Grantor (as such terms are used and defined in the Guaranty and
Security Agreement) under the Guaranty and Security Agreement.
(c)    Each reference in the Credit Agreement and the other Loan Documents to
(i) "Ultimate Parent", shall be deemed to refer to Ultimate Parent and
(ii)"Parent", shall be deemed to refer to Ultimate Parent and New Parent,
individually and collectively. Each reference in the Credit Agreement or any
other Loan Document to this "Agreement", "hereunder", "herein", "hereof",
"thereunder", "therein", "thereof", or words of like import referring to the
Credit Agreement or any other Loan Document shall mean and refer to such
agreement as supplemented by this Agreement.
12.    Miscellaneous
(a)    This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by telefacsimile or other
electronic image scan transmission (e.g., "PDF" or "tif" via email) shall be
equally effective as delivery of an original executed counterpart of this
Agreement. Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic image scan transmission also shall deliver an
original executed counterpart of this Agreement but the


-5-

--------------------------------------------------------------------------------





failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement.
(b)    Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.
(c)    Headings and numbers have been set forth herein for convenience only.
Unless the contrary is compelled by the context, everything contained in each
Section applies equally to this entire Agreement.
(d)    Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Joinder Party, whether
under any rule of construction or otherwise. This Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.
(e)    The pronouns used herein shall include, when appropriate, either gender
and both singular and plural, and the grammatical construction of sentences
shall conform thereto.
(f)    This Agreement shall be subject to the rules of construction set forth in
Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.
[remainder of this page intentionally left blank].




-6-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
duly executed by its authorized officer as of the day and year first above
written.
ORIGINAL PARENT:
LIBERTY OILFIELD SERVICES HOLDINGS LLC,
a Delaware limited liability company  

 
By: /s/ Michael Stock    
Name: Michael Stock    
Title: Chief Financial Officer   
BORROWERS:
LIBERTY OILFIELD SERVICES LLC,
a Delaware limited liability company  


By: /s/ Michael Stock    
Name: Michael Stock    
Title: Chief Financial Officer   
LOS ACQUISITION CO I LLC,
a Delaware limited liability company 


By: /s/ Michael Stock    
Name: Michael Stock    
Title: Chief Financial Officer   
JOINDER PARTIES:
LIBERTY OILFIELD SERVICES INC.,
a Delaware corporation  


By: /s/ Michael Stock    
Name: Michael Stock    
Title: Chief Financial Officer   
LIBERTY OILFIELD SERVICES NEW HOLDCO LLC,
a Delaware limited liability company 


By: /s/ Michael Stock    
Name: Michael Stock    
Title: Chief Financial Officer   



AGENT AND LENDERS:
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent
and as a Lender 

 
By: /s/ Ryan C. Tozier                                                   
Name: Ryan C. Tozier_________________________ 
Its: Vice President_____________________________



Signature Page to Parent Joinder Agreement

--------------------------------------------------------------------------------





 
JPMORGAN CHASE BANK, N.A., as a Lender 

 
By: /s/ Candice Brooks    
Name: Candice Brooks    
Title: Authorized Officer   



Signature Page to Parent Joinder Agreement

--------------------------------------------------------------------------------







 
CITIBANK, N.A., as a Lender 

 
By: /s/ Jeff Royston    
Name: Jeff Royston    
Title: SVP   



Signature Page to Parent Joinder Agreement

--------------------------------------------------------------------------------







 
GOLDMAN SACHS BANK USA, as a Lender 

 
By: /s/ Chris Lam    
Name: Chris Lam    
Title: Authorized Signatory   



Signature Page to Parent Joinder Agreement

--------------------------------------------------------------------------------







 
MORGAN STANLEY BANK, N.A. , as a Lender 

 
By: /s/ Jack Kuhns    
Name: Jack Kuhns    
Title: Authorized Signatory   







Signature Page to Parent Joinder Agreement

--------------------------------------------------------------------------------






EXHIBIT A
Amended and Restated Schedules to Credit Agreement
[See attached]





--------------------------------------------------------------------------------






EXHIBIT B
Closing Checklist
[See attached]









